 442DECISIONS OF NATIONAL LABOR RELATIONS BOARDIrespect to backpay shall terminate 5 days after November 19, 1958,the date on, whichits letter of November 17, 1958,was delivered to Respondent Company.3On the basis of the foregoing findings of fact, and upon the entire record in thecase,,lmake the following:CONCLUSIONS OF LAw1.Amalgamated Meat Cutters&Butcher Workmenof North America, AFL-CIO,Local 563,is a labor organization within the meaning of Section 2(5) of the Act.2.State Packing Company is an employer within the meaning of Section 2(2) ofthe Act.3.By discriminating in regard to the hire and tenure of employment of LawrenceMitchell,State PackingCompany hasengaged in unfair labor practices within themeaning of Section 8(a) (3) of the Act.4.By interfering with,restraining,and coercing employees in the exercise of therights guaranteed by Section7 of theAct, State Packing Company has engaged inunfair labor practices within the meaning of Section8(a)(1) of the Act.5.By causing State PackingCompany todiscriminate in regard to the hire andtenure of employment of Lawrence Mitchell in violation of Section 8(a),(3) of theAct, Respondent Union has engaged in unfair labor practices within the meaning ofSection 8(b).(2) of the Act.6.By restraining and coercing employees in the exercise of the rights guaranteedby Section 7 of the Act,Respondent Union has engaged in unfair labor practiceswithin the meaning of Section8 (b) (1) (A) of the Act.7.The aforesaid unfair labor practices are unfair labor practices affecting com-mercewithin the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]8Respondent'Company having thereby been notified of the withdrawal of objections toMitchell's employment;the latter apparently having avoided delivery of a copy of theUnion's letter;and the latter having been present in the hearing room when RespondentUnion stated on the record that the letter was sent to Mitchell to notify him that theUnion had no objections to his employment by Respondent Company, it will not berecommended that another letter of this nature be served by Respondent Union onRespondent Company and Mitchell.UniversalMetalProductsCorporation iandInternationalDrivers&Helpers Union,Local 610,affiliatedwith Inter-national Brotherhood of Teamsters,Chauffeurs,Warehouse-men & Helpers of America 2 and Stove Mounters InternationalUnion of North America, AFL-CIO3and Local 2, Inter-national Union of Operating Engineers,AFL-CIO,'Petitioners.Cases Nos. 14-RC-3746,14-RC-3751, and 14-RC-3762. August 5,1960DECISION, ORDER, AND DIRECTION OF ELECTIONUpon separate petitions duly filed under Section 9(c) of theNational Labor Relations Act, a consolidated hearing was held beforeWalter A. Werner, hearing officer, on February 12, 1960, and before1The name of the Employer appears as amended at the hearing.2 Referred to herein as the Teamsters.s Referred to herein as the Stove Mounters.By order of the Regional Director onJanuary 15,1960,this case was consolidated with Case No. 14-RC-3746.4 Referred to herein as the Operating Engineers.By order.of the Regional Director onJanuary 29,1960,this case was consolidated with Cases Nos. 14-RC-3746 and 14-RC-3751,heretofore consolidated on January 15, 1960.128 NLRB No. 55.I UNIVERSAL METAL PRODUCTS CORPORATION443Daniel F. Gruender, hearing officer, on March 4, 11, and 14, 1960. Thehearing officers' rulings made at the hearingare freefrom prejudicialerrorand are hereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this proceeding to a three-member panel [Chairman Leedom and Members Rodgers andJenkins].Upon the entire record in these cases, the Board finds :1.The Employeris engagedin commerce within themeaning ofthe Act.2.The labor organizations involved claim to representcertain em-ployees of the -Employer.'3.A question affecting commerce exists concerningrepresentationof certain employees of the Employer within the meaning ofSections9(c) (1) and 2(6) and (7) of the Act.4.The appropriate units:With the exception of the placement ofthe powerhouse employees, the partiesare in agreementthat the unitshould be comprised of all production and maintenance employees andshipping, receiving, and research employees, excluding office clericalemployees, guards, Watchmen, professional employees, and super-visors asdefined in the Act.'However, the parties disagree as tothe scopeof theunit.The Teamsters and the Stove Mounters seekto representthe production and maintenance employees presently em-ployed at the Employer's plant at 5661 Natural Bridge Avenue, St.Louis,Missouri.The Operating Engineers seeks to represent onlythe powerhouse employees employed at the Natural Bridge plant.The Employer, contrary to the position of all the Petitioners, con-tends that only a multiplant unit is appropriate, or, in the alternative,that any election that may be directed herein should be postponeduntil After August 1, 1960. In support of its position, the Employerasserts that by August 1960 the transfer of all its production andmaintenance employees now located at 2947 Delmar Street, St. Louis,Missouri,to the National Bridge plant will be completed. The Ma-chinists, one of the Intervenors, in agreement with the Employer,contends that a unit including the production and maintenance em-ployees of both the Natural Bridge and the Delmar Street plants issDistrict No. 9, International Association of Machinists,AFL-CIO, LocalNo. 1, Inter-national Brotherhood of ElectricalWorkers, AFL-CIO ; Local13,Metal Polishers,Buffers,Platers & Helpers;and Local 980, Furniture Finishers&Painters,AFL-CIO (hereincalled Intervenors),presently represent the employeesemployedat the Employer'sDelmarStreet operation on a joint basisAlthougheach of these unions intervened and wasrepresented separately at the hearing,they intervened on the basis of their current jointcontract with the Employer covering the Delmar Street employees.6 At the hearing,the Teamsters and the Stove Mounters amended their respective unitrequests to exclude the powerhouse employees sought bythe OperatingEngineers 444DECISIONS OF NATIONAL LABOR RELATIONS BOARDappropriate.The Metal Polishers desire to represent only those em-ployees at the Delmar Street plant heretofore represented by themunder the joint contract.The other Intervenors take no unit position.The record shows that prior to February 8, 1960, the S. G. AdamsCompany, a wholly owned subsidiary of Universal Match 'Co., oper-ated the Delmar Street plant. In early February 1960, UniversalMatch Co. acquired all the stock of the Wrought Iron Range Companywhich at that time operated the Natural Bridge plant. Thereafter,on February 8, 1960, the S. G. Adams Company was merged withtheWrought Iron Range Company and the latter's name was there-after changed to Universal Metal Products Corporation, the Em-ployer herein, who has since operated both plants.After the merger, the Employer recognized and bargained with theIntervenors insofar as the employees at the Delmar Street plant wereconcerned.However, the contract covering the Delmar 'Street plantexpired on April 10, 1960, and has not been renewed, pending a deci-sion herein.The employees at the Natural Bridge plant have neverbeen represented by any labor organization.Subsequent to the merger all operations at both the Natural Bridgeand Delmar Street plants were brought under common managementlocated at the Natural Bridge plant.Prior to the completion of thehearing, all the office and administrative employees located at theDelmar Street plant were transferred to the Natural Bridge plant,where all administrative matters-including all recordkeeping, pur-chasing, financial controls, planning, sales, cost estimating, and engi-neeringare now handled on a centralized basis. In addition, al-though each plant is under separate immediate supervision, a vicepresident in charge of manufacturing has full responsibility for oper-ations at both plants.Timecards, payroll periods, hours of work,lunch hours, and rest periods have been standardized between the twoplants.Moreover, the work and skills involved in each plant areessentially the same?The Board has held that where, following a merger or consolida-tion of separate corporate entities, the operation of the enterprisesbecomes integrated under centralized managerial control and central-ized control of labor relations, the resulting enterprise is comparableto a new operation 8 Upon the entire record, and in view of the ad-7 The testimony also reveals that the Employer's present plans call for the completetransfer of all the production employees and operations from the Delmar Street plant totheNatural Bridge plantThe Employer anticipated that this consolidation will becompleted by August 1, 1900.Although the actual moving of men and equipment hadnot started at the time of the hearing,the record shows that extensive inventories andsurveys have been made and that the Delmar Street plant has been listed with realtorsfor sale8Hooker Electrochemical Company,116 NLRB1393, 1395. UNIVERSAL METAL PRODUCTS CORPORATION445ministrative integration of the Employer's manufacturing plantsunder unified control, the centralized control of labor relations, theuniformity of skills and working conditions, and particularly theeminent consolidation of the two plants into one, we find that a singlebargaining unit including the employees of both plants is appropriate.'The Operating Engineers seeks a unit limited to the powerhouse'employees.The Employer, in opposition to the Operating Engineers'position, contends that as its scheduled integration calls for the elimi-nation of the powerhouse employees, a unit limited to the powerhouseemployees would be inappropriate at this time.At the hearing, theEmployer's witness testified that the Employer intends to purchase allits electrical energy from outside sources, convert the high pressureboilers, heretofore used to generate power, into low pressure self-operating boilers for heating purposes only, and convert the power-house area into additional production space, assigning the powerhouseemployees to production -work. Since the hearing, we have been ad-ministratively advised that the Employer has discontinued the use ofall steam for processing operations in the plant; steam is now beingused only to provide lights. In addition, the local power company isbuilding a substation which is 50 percent complete and the boilers inthe Employer's powerplant are expected to be turned off in 2 weeks.In these circumstances we are of the opinion that no useful purposewould be served by processing the petition in Case No. 14-RC-3762,as too short a time remains for the operation of the powerhouse as apower generating unit.We shall, therefore, dismiss the petition inCase No. 14-RC-3762 and include the present powerhouse employeesin the production and maintenance unit. SeeReplogle Globes, Inc.,107 NLRB 1,52.Accordingly, we find that the following employees employed at theEmployer's plants located at 5661 Natural Bridge Avenue and 2947Delmar Street, St. Louis, Missouri, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9(b) of the Act:All production and maintenance employees, including machine shop'employees and shipping, receiving, and research employees, excludingoffice clerical employees, guards, watchmen, professional employees,and supervisors as defined in the Act.[The Board dismissed the petition in Case No. 14-RC-3M2.][Text of Direction of Election omitted from publication.]9Pacific Isle Mining Company,118 NLRB 740.